Citation Nr: 1024515	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for a service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to 
January 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the RO in Waco, 
Texas that in pertinent part, granted service connection and 
a 20 percent rating for a lumbar spine disability, 
characterized as degenerative disc disease with herniated 
nucleus pulposus, spinal stenosis, postoperative laminectomy 
and decompression.  

The Veteran initially requested a Board hearing, but withdrew 
his request by a memorandum dated in May 2008.

The Board remanded the appeal for a higher rating in February 
2009 for additional evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected degenerative disc disease 
with herniated nucleus pulposus, spinal stenosis, 
postoperative laminectomy and decompression is manifested by 
some painful limitation of motion; his remaining functional 
range of motion is better than 30 degrees of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease with herniated nucleus pulposus, 
spinal stenosis, postoperative laminectomy and decompression 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
4.1-4.10, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice 
regarding his claim for service connection for a back 
disability by a letter dated in April 2005.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal. The appellant was notified that his claim was awarded 
with an effective date of March 30, 2005, the date of his 
claim, and an initial rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that his service-connected lumbar spine 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The RO has rated the Veteran's service-connected lumbar spine 
disability as 20 percent disabling under Diagnostic Code 
5243, pertaining to intervertebral disc syndrome.

Under the general rating formula for diseases and injuries of 
the spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating will be assigned if forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc 
syndrome).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

In order to be entitled to the next-higher 40 percent rating 
under Diagnostic Code 5243, the evidence must show forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 

Service treatment records reflect that the Veteran was 
diagnosed with chronic upper back strain and mild scoliosis 
in July 1955.

On VA examination in August 2005, the Veteran complained of 
thoracolumbar pain, stiffness, weakness, and spasm.  He 
reported that he had back surgery in 2000 or 2002.  He stated 
that on at least five out of every seven days he was 
incapacitated with back pain from his prior laminectomy and 
resultant surgical residuals.  He also complained of urinary 
problems, leg or foot weakness, numbness, dizziness, and 
paresthesias, but the examiner opined that the etiology of 
these complaints was not related to his service-connected 
back disability.  In this regard, the Board notes that the 
Veteran is also service-connected for neuralgia of the right 
ilioinguinal nerve.  The Veteran reported that he used a cane 
to walk.  On examination, the Veteran had no kyphosis, lumbar 
lordosis, or reverse lordosis.  There was mild lumbar 
flattening and mild scoliosis.  There was no ankylosis.  
There was no spasm of the muscles of the thoracic or 
lumbosacral spine, and mild to moderate tenderness and 
weakness of these muscles was noted.  


Range of motion was as follows:  flexion to 80 degrees, with 
pain beginning at 80 degrees and ending at 70 degrees, 
extension to 15 degrees with pain beginning at 10 degrees and 
ending at 0 degrees, left and right lateral flexion to 30 
degrees with pain beginning at 20 degrees and ending at 0 
degrees, and left and right lateral rotation to 30 degrees 
with pain beginning at 0 degrees.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Over the dermatome of L1-2 
nerve intervention of the thigh, he had decreased sensation 
to pinprick and light touch.  The VA examiner opined that the 
Veteran was unable to lift anything heavier than five pounds 
due to his back condition and the sudden onset of burning in 
the right lower inguinal region.

By a letter dated in October 2005, a private chiropractor, 
B.S., D.C., noted that the Veteran complained of low- and 
mid-back pain and bilateral leg pain.  He diagnosed lumbar 
stenosis complicated by spondylosis, and noted that an X-ray 
study showed considerable degenerative changes, including 
degenerative discs at L3-4 and L4-5, with a pronounced 
curvature convexity to the left.  He opined that based on the 
Veteran's low back condition it was reasonable to assume he 
was severely limited in his activities of daily living.

At a March 2009 VA orthopedic examination, the Veteran 
reported that he retired about ten years ago due to back and 
knee disabilities.  He reported that about one year ago, he 
fell and fractured his left hip.  He complained of low back 
pain and left hip pain, at a level of seven on a scale of one 
to ten, and said that when the weather changed, this flared 
up to a level ten.  He said that his back pain was 
substantially less before he broke his hip one year ago.  On 
examination, the Veteran walked slowly using a cane.  On 
examination, there was no muscle spasm.  Range of motion was 
as follows:  flexion to 70 degrees, extension to 10 degrees, 
left lateral bending to 10 degrees, right lateral bending to 
20 degrees, left lateral rotation to 50 degrees, and right 
lateral rotation to 30 degrees.  Deep tendon reflexes in the 
knees and ankles were 1+, and he had negative straight leg 
raises.  An X-ray study showed moderate to severe 
osteoarthritis involving the lumbar spine, primarily the 
intervertebral discs.  An X-ray study of the pelvis showed 
severe left hip protrusion of a couple of centimeters with 
surrounding degenerative arthritis.  The diagnoses were low 
back pain secondary to moderate osteoarthritis in the lumbar 
spine, and left hip pain secondary to left hip and pelvis 
fracture.  The examiner noted that he was a Board-certified 
orthopedic surgeon, and opined that pain was the primary 
limiting factor for the Veteran's back disability.  He had no 
specific weakness, fatigability or lack of coordination.  He 
opined that a significant portion of the Veteran's pain was 
coming from his left hip injury, and noted that the Veteran 
currently did not receive treatment for a back disability.

On VA neurological examination in September 2009, the Veteran 
complained of low back pain radiating to the right knee.  On 
motor examination, muscle strength was 5/5.  Straight leg 
raising was positive at about 60 degrees.  On sensory 
examination, tests of vibration, pain, and light touch were 
all normal.  Reflexes were 2+ bilaterally.  There was no 
atrophy, no abnormal muscle tone or bulk, and no tremors, 
tics or abnormal movements.  The examiner opined that the 
Veteran had hesitancy of gait due to low back pain.  The 
diagnosis was lumbar radiculopathy, right-sided.  The 
examiner opined that there was no nerve dysfunction, and that 
the effect of his lumbar radiculopathy on occupational 
activities was pain.  He stated that the Veteran's pain was 
often severe which limited the activities of daily living, 
but he was not bed-ridden.  He stated that no specific 
neurological deficits were found on examination, and his 
limitation was due mainly to low back and right leg pain.

In a November 2009 addendum, the VA orthopedic examiner who 
performed the March 2009 examination opined that it was at 
least as likely as not that low back pain from the Veteran's 
spine injury kept the Veteran from doing any manual labor on 
a consistent basis.  In a January 2010 addendum, the examiner 
noted that he had reviewed the Veteran's claims file, and 
opined that the Veteran's left hip disability had an impact 
on his ability to work, and that the Veteran's service-
connected low back disability was not the sole condition 
which would keep him from doing manual labor.  He opined that 
the Veteran could do sedentary work.

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations 
of the Veteran's low back disability. Indeed, the Veteran's 
August 2005 VA examination revealed forward flexion of the 
lumbar spine to no worse than 80 degrees.  There was no 
finding of ankylosis. The Veteran's March 2009 VA examination 
revealed forward flexion of the lumbar spine to no worse than 
70 degrees.  Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the record indicates consistent complaints of 
low back pain.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 40 percent evaluation, over any portion 
of the rating period on appeal.  Indeed, the objective 
findings show forward flexion well in excess of 30 degrees, 
with no ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 20 percent evaluation in effect 
throughout the rating period on appeal.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome. That code section provides that 
intervertebral disc syndrome may be rated under the general 
rating formula for diseases and injuries of the spine, 
outlined above, or it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 20 percent rating where the evidence 
demonstrates incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the last 12 
months.  A 40 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."

Although the Veteran has reported frequent episodes of 
incapacitating back pain, the medical evidence shows only 
rare medical treatment for back pain, and does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5243.  That is, there is no evidence of bed rest 
prescribed by a doctor.   As such, Diagnostic Code 5243 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.  There are no other relevant code 
sections for consideration.

Other Back Concerns

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected back disability.

Although the August 2005 VA examination report indicated that 
there was decreased sensation to pinprick and light touch 
over the dermatome of L1-2 nerve intervention of the thigh, 
the September 2009 neurological examination noted normal 
strength, normal reflexes, and all tests of sensation in the 
legs were normal.  There was no atrophy, no abnormal muscle 
tone or bulk, and no tremors, tics or abnormal movements.  
Moreover, the neurological examiner opined that there was no 
nerve dysfunction, and that the primary effect of his lumbar 
radiculopathy on occupational activities was pain.

The Board finds that as the weight of the objective evidence 
of record does not show that the Veteran's service-connected 
back disability is manifested by adverse neurological 
symptomatology, the claimant is not entitled to separate 
compensable ratings for any alleged adverse neurological 
symptomatology caused by his service connected back 
disability.  38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.


Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is warranted when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The discussion above reflects that the symptoms 
of the Veteran's back disability, including both orthopedic 
and neurologic manifestations, are contemplated by the 
applicable rating criteria.  Thus, consideration of whether 
the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as 
"governing norms" is not required and referral for an 
extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

In sum, there is no basis for a rating in excess of 20 
percent for degenerative disc disease with herniated nucleus 
pulposus, spinal stenosis, postoperative laminectomy and 
decompression for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased rating in excess of 20 percent for service-
connected degenerative disc disease with herniated nucleus 
pulposus, spinal stenosis, postoperative laminectomy and 
decompression is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


